Exhibit 10.39

LIMITED CONSENT and first amendment TO AMENDED AND RESTATED to CREDIT AND
SECURITY AGREEMENT (REVOLVING LOAN)

This LIMITED CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT (REVOLVING LOAN) (this “Agreement”) is made as November 7,
2019, by and among SIENTRA, INC., a Delaware corporation, MIRADRY HOLDINGS,
INC., a Delaware corporation (formerly known as Miramar Labs, Inc.), MIRADRY,
INC., a Delaware corporation (formerly known as Miramar Technologies, Inc.),
MIRADRY INTERNATIONAL, INC., a Delaware corporation, MIDCAP FUNDING TRUST, as
Agent (in such capacity, together with its successors and assigns, “Agent”), and
the other financial institutions or other entities from time to time parties to
the Credit Agreement referenced below, each as a Lender.

RECITALS

A.Agent, Lenders and Borrower have entered into that certain Amended and
Restated Credit and Security Agreement (Revolving Loan), dated as of July 1,
2019 (as amended, modified, supplemented prior to the date hereof, the “Original
Credit Agreement”, and as the same is supplemented hereby and as it may be
further amended, modified, supplemented and restated from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to extend certain
financial accommodations to Borrower in the amounts and manner set forth in the
Credit Agreement.

 

B.Sientra has informed Agent that it intends to enter into that certain Asset
Purchase Agreement (the “Project Destiny Acquisition Agreement”) on November 7,
2019, as Purchaser, with Vesta Intermediate Funding, Inc., as Seller, which
agreement is attached hereto as Exhibit A, pursuant to which Sientra will
acquire the Acquired Assets (as defined in the Project Destiny Acquisition
Agreement) on the terms set forth in the Project Destiny Acquisition Agreement
(such acquisition, the “Project Destiny Acquisition”).

 

C.Pursuant to Section 5.7(a) of the Credit Agreement, no Borrower shall make any
Acquisition other than a Permitted Acquisition. Borrowers have requested, and
Agent and Lenders constituting at least the Required Lenders have agreed to (i)
consent to certain aspects of the Project Destiny Acquisition (that would not
otherwise be permitted pursuant to the terms of the Credit Agreement) in
accordance with the terms and subject to the conditions set forth herein and
(ii) amend certain provisions of the Original Credit Agreement to, among other
things, permit the incurrence of certain indebtedness in connection with the
Project Destiny Acquisition.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders constituting
Required Lenders and Borrower hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby.  The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).

1

 

--------------------------------------------------------------------------------

 

2.Conditional Limited Consent.  

(a)At the request of and as an accommodation to the Borrowers, subject to the
terms and conditions set forth herein, including without limitation the
conditions set forth in Sections 6 and 7 hereof, Agent and the Required Lenders
hereby consent and agree that the Project Destiny Acquisition shall constitute a
“Permitted Acquisition” for purposes of the Credit Agreement; provided that:

(i) the Project Destiny Acquisition is consummated in all respects in accordance
with the terms of the Project Destiny Acquisition Agreement;

(ii)the Project Destiny Acquisition satisfies the requirements of clauses (b)
through (g) and (j) of the definition of “Permitted Acquisition” in the Original
Credit Agreement;

(iii)Borrower has delivered to Agent a true and complete copy of the Project
Destiny Acquisition Agreement, the Project Destiny Lease, the Project Destiny
Transition Services Agreement and all material agreements related to the
foregoing;

(iv)on a pro forma basis after giving effect to the consummation of such the
Project Destiny Acquisition Agreement, that Credit Parties are in compliance
with the financial covenants set forth in Article 6 of the Credit Agreement (and
the Borrower’s signature hereto shall constitute a certification to that
effect); and

(v)(A) the aggregate upfront cash consideration payable by Credit Parties or
their Subsidiaries in connection with the Project Destiny Acquisition does not
exceed $14,000,000, (B) the aggregate deferred cash consideration payable by
Credit Parties or their Subsidiaries in connection with the Project Destiny
Acquisition does not exceed $6,363,335, and (C) the aggregate number of shares
of Sientra common stock issued as consideration payable by Credit Parties or
their Subsidiaries in connection with the Project Destiny Acquisition does not
exceed 607,442 shares.

(b)The conditional limited consent set forth in this Section 2 is effective
solely for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of the Credit Agreement or of any
other Financing Document; (ii) prejudice any right that Agent or Lenders have or
may have in the future under or in connection with the Credit Agreement or any
other Financing Document; (iii) constitute a consent to or waiver of any past,
present or future Default or Event of Default or other violation of any
provisions of the Credit Agreement or any other Financing Documents; (iv) create
any obligation to forbear from taking any enforcement action, or to make any
further extensions of credit, or (v) establish a custom or course of dealing
among any of the Credit Parties, on the one hand, or Agent or any Lender, on the
other hand.  Without the foregoing, Borrower acknowledges and agrees that (x)
any failure to satisfy the conditions set forth in Section 2(a)(i) through (v),
shall cause the consent set forth in this Section 2 to be void ab initio and of
no effect, (y) any Default or Event of Default occurring as a result of any such
failure shall be deemed to have occurred as of the date of this Agreement and
(z) Agent and Lenders shall be entitled exercise any and all rights and remedies
as to which they would have otherwise been entitled in respect of such Default
or Event of Default but for the giving of the consent set forth in this Section
2.

3.Amendments to Original Credit Agreement. Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 6 hereof, the Original Credit Agreement is
hereby amended as follows:

2

--------------------------------------------------------------------------------

 

(a)The definition of “Material Contracts” appearing in Article 1 of the Original
Credit Agreement is hereby amended by (i) deleting the “and” immediately
preceding clause (d), and (ii) adding the following new clauses (e), (f) and (g)
in the appropriate alphabetical order therein:

 

“, (e) the Project Destiny Acquisition Agreement, (f) the Project Destiny
Transition Services Agreement and (g) the Project Destiny Lease.”

 

(b)The definition of “Permitted Acquisition” appearing in Article 1 of the
Original Credit Agreement is hereby amended by deleting clause (i) thereof in
its entirety and replacing it with the following:

 

“Agent and Required Lenders have consented in writing to the consummation of
such Acquisition (which consent may be given in Agent’s and each such Lender’s
sole and absolute discretion)”

 

(c)The definition of “Permitted Debt” appearing in Article 1 of the Original
Credit Agreement is hereby amended by (i) deleting the “and” immediately
preceding clause (o), (ii) revising existing clause (o) to new clause (p) and
(iii) adding the following new clause (o) in the appropriate alphabetical order
therein:

 

“, (o) the Project Destiny Deferred Consideration in an aggregate amount not to
exceed $6,363,335; provided that no payment shall be made by or on behalf of
Borrower or its Subsidiaries in respect of the Project Destiny Deferred
Consideration if an Event of Default has occurred and is continuing or would
result from the making of any such payment unless Agent and Required Lenders
have provided their prior written consent to the making of such payment; and”

 

(d)Article 1 of the Original Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order therein:

 

“First Amendment” means that Limited Consent and First Amendment to Amended and
Restated Credit and Security Agreement (Revolving Loan), dated as of November 7,
2019, among Borrowers, Agent and Lenders.

 

“Project Destiny Acquisition” has the meaning set forth in the First Amendment.

 

“Project Destiny Acquisition Agreement” has the meaning set forth in the First
Amendment.

 

“Project Destiny Deferred Consideration” means collectively (i) Three Million
Three Hundred Sixty-Three Thousand Three Hundred Thirty-Five Dollars
($3,363,335) due from Sientra to Vesta Intermediate Funding, Inc. on the second
(2nd) anniversary of the closing date of the Project Destiny Acquisition
Agreement and (ii) Three Million Dollars ($3,000,000) due from Sientra to Vesta
Intermediate Funding, Inc. on the fourth (4th) anniversary of the closing date
of the Project Destiny Acquisition Agreement, each of which constitutes a
portion of the consideration for the Project Destiny Acquisition pursuant to the
terms of the Project Destiny Acquisition Agreement.

 

“Project Destiny Lease” means that certain Lease Agreement, dated as of November
7, 2019, between Vesta Intermediate Funding, Inc., as lessor, and Sientra, as
lessee.

 

“Project Destiny Transition Services Agreement” means that certain Transition

3

--------------------------------------------------------------------------------

 

Services Agreement dated as of November 7, 2019, by and between Sientra, Inc.
and Vesta Intermediate Funding, Inc.

 

4.Representations and Warranties; Reaffirmation of Security Interest. To induce
Agent and Lenders to enter into this Agreement, each Credit Party does hereby
represent warrant, represent and covenant to Agent and Lenders that (i) each
representation and warranty set forth in the Financing Documents to which such
Credit Party is a party is hereby restated and reaffirmed as true, correct and
complete in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct as of such earlier date, (ii) no Default or Event of Default has
occurred and is continuing as of the date hereof, (iii) Agent has and shall
continue to have valid, enforceable and perfected first-priority liens, subject
to Permitted Liens, on and security interests in the Collateral and all other
collateral heretofore granted by Credit Parties to Agent, for the benefit of
Agent and each Lender, pursuant to the Financing Documents or otherwise granted
to or held by Agent, for the benefit of Agent and each Lender and (iv) each
Credit Party has the power and is duly authorized to enter into, deliver and
perform this Agreement and this Agreement is the legal, valid and binding
obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor’s rights generally or by general equitable
principles. Nothing herein is intended to impair or limit the validity, priority
or extent of Agent’s security interests in and Liens on the Collateral.

5.Costs and Fees. Credit Parties agree to promptly pay, or reimburse upon demand
for, all reasonable and documented costs and expenses of Agent (including,
without limitation, the reasonable and documented fees, costs and expenses of
counsel to Agent) in connection with the preparation, negotiation, execution and
delivery of this Agreement and any other Financing Documents or other agreements
prepared, negotiated, executed or delivered in connection with this Agreement or
transactions contemplated hereby, in accordance with Section 12.14 of the Credit
Agreement.

6.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Agent in its sole discretion:

(a)Borrowers shall have delivered to Agent this Agreement, executed by an
authorized officer of each Borrower;

(b)all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct as of such earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);

(c)prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents;
and

(d)Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request
in connection with this Agreement.

7.Conditions Subsequent / Post-Closing Covenants.

(a)Credit Parties shall, by the date that is ten (10) Business Days after the
date hereof (or such later date as Agent may agree, in its sole discretion),
have executed and delivered to

4

--------------------------------------------------------------------------------

 

Agent the agreements, instruments and other documents to the extent required by
Section 4.11 of the Credit Agreement, including such agreements, instruments and
other documents necessary to ensure that Agent receives a first priority
perfected Lien in all entities and assets acquired in connection with the
Project Destiny Acquisition to the extent required by the Credit Agreement, in
each case in form and substance satisfactory to Agent.

(b)Credit Parties shall, by the date that is thirty (30) days after the date
hereof (or such later date as Agent may agree, in its sole discretion), have
executed and delivered to Agent a landlord’s agreement, in form and substance
reasonably satisfactory to Agent, from Vesta Intermediate Funding, Inc. with
respect to the “Premises” (as defined in the Project Destiny Lease) located at
9900 South 57th Street, Franklin, WI.

(c)Credit Parties hereby agree that failure to comply with the requirements set
forth in this Section 7 shall constitute an immediate and automatic Event of
Default

8.Release.  In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of its respective current and former directors, officers, shareholders, agents,
and employees, and each of its respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among such Borrower, on
the one hand, and any or all of the Released Parties, on the other hand,
relating to any or all of the documents, transactions, actions or omissions
referenced in clause (i) hereof.  Each Borrower acknowledges that the foregoing
release is a material inducement to Agent’s and Required Lender’s decision to
enter into this Agreement and agree to the modifications contemplated hereunder,
and has been relied upon by Agent and Required Lenders in connection therewith.

9.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  This Agreement (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

10.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are

5

--------------------------------------------------------------------------------

 

hereby ratified and confirmed in all respects by such Borrower.  Each Borrower
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions.  

11.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.  

(b)GOVERNING LAW. THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

(c)JURY TRIAL.  EACH BORROWER, AGENT AND THE REQUIRED LENDERS HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND EACH
REQUIRED LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH
BORROWER, AGENT AND EACH REQUIRED LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS

(d)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification), Section 12.7 (Waiver of Consequential and Other
Damages), Section 12.8 (Governing Law; Submission to Jurisdiction) and Section
12.9 (Waiver of Jury Trial) of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety.

(e)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(f)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

6

--------------------------------------------------------------------------------

 

(g)Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(h)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(i)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

 

AGENT:

MIDCAP FUNDING IV TRUST,


 

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

By: /s/ Maurice Amsellem(SEAL)
Name: Maurice Amsellem
Title: Authorized Signatory

 

 

 

 

LENDER:

MIDCAP FUNDING IV TRUST,

 

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

By: /s/ Maurice Amsellem (SEAL)
Name: Maurice Amsellem
Title: Authorized Signatory

 

 



 

 

--------------------------------------------------------------------------------

 


LENDER:

SILICON VALLEY BANK

 

By:/s/ Milo Brissin(SEAL)
Name: Milo Brissin
Title: Director

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

BORROWER:

SIENTRA, INC.

 

By: /s/ Paul Little (SEAL)
Name: Paul Little
Title: CFO

MIRADRY HOLDINGS, INC.

 

 

By: /s/ Paul Little (SEAL)
Name: Paul Little
Title: CFO

MIRADRY, INC.

 

 

By: /s/ Paul Little (SEAL)
Name: Paul Little
Title: CFO

MIRADRY INTERNATIONAL, INC.


By: /s/ Paul Little (SEAL)
Name: Paul Little
Title: CFO

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A – Project Destiny Acquisition Agreement

 

 

[See attached]

 